Citation Nr: 0102049	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability related to VA 
surgical procedures performed in June 1998. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1950 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in November 
1998 and September 1999 by the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  With 
regard to the November 1998 rating decision, a notice of 
disagreement (NOD) was received in January 1999, the RO 
issued a statement of the case (SOC) in March 1999, and a 
substantive appeal (SA) was received in October 1999.  
Concerning the September 1999 rating decision, a NOD was 
received in October 1999, the RO issued a SOC in January 
2000, and a SA was received in May 2000.

Although the RO has styled the appeal in terms of two 
separate issues, after reviewing both rating decisions it 
appears to the Board that the appeal can be described as one 
issue as set forth on the cover page of this decision. 


REMAND

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, in part, for VA assistance to claimants 
under certain circumstances.  Among other things, when such 
circumstances arise, reasonable efforts must be made by VA to 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board views the newly enacted 
assistance provisions to be more beneficial to the veteran 
and appropriate action to ensure compliance with the new 
legislation is therefore necessary.  

It appears after a review of the claims file that the veteran 
is essentially claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for disability resulting from surgical 
procedures performed at a VA medical facility in June 1998.  
The record shows that he underwent laparoscopic surgery for 
removal of his gallbladder.  The next day he underwent an 
emergency exploratory laparotomy and ligation of a cut 
artery.  

In determining whether entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted, it must be 
shown that there is additional disability as a result of VA 
hospital, medical or surgical treatment and that the 
proximate cause of such additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. 

Upon review of the record, the Board finds that the issue 
before it was not fully and completely addressed.  The 
essence of the veteran's claim is that the cut artery 
occurred as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in administering the laparoscopic Nissen 
fundoplication and cholecystectomy, and that consequently, 
more extensive emergency open surgery was required to correct 
the cut artery.  Although the RO did obtain a medical 
opinion, that opinion does not appear to address the 
underlying medical questions to allow for proper appellate 
review.  Additional action is therefore necessary to assist 
the veteran and to resolve matters of medical complexity. 

Accordingly, this case is REMANDED for the following actions:

1.  Appropriate action to comply with the 
Veterans Claims Act of 2000, including 
action to obtain any pertinent VA and 
private medical records not already 
associated with the claims file, should 
be undertaken.  

2.  The veteran should be afforded 
special VA gastroenterology and surgical 
examinations to ascertain the nature, 
etiology, and extent of any diagnosed 
disability resulting from the 
laparoscopic Nissen fundoplication and 
cholecystectomy performed by VA as well 
as any disability resulting from the 
exploratory laparotomy and ligation of a 
cut artery performed the next day.  The 
veteran's claims file must be made 
available to the examiners for review in 
connection with the examinations.  After 
examining the veteran and conducting a 
detailed review of the claims file, the 
examiners are requested to clearly 
indicate whether there is additional 
disability resulting from the VA June 8, 
1998, laparoscopic cholecystectomy and 
from the June 9, 1998, exploratory 
laparotomy and ligation.  If so, the 
examiners should offer opinions as to 
whether the proximate cause of such 
disability is was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  In rendering the opinions, 
the examiners should comment on the 
positive test findings for hepatitis A 
and hepatitis C made by a private 
physician, Jon D. Radcliffe, D.O. in May 
1999, in view of the apparent blood 
transfusion accomplished during the June 
9, 1998, emergency surgery.  The 
examiners are requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

3.  The RO should then determine whether 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is 
warranted under applicable laws and 
regulations.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).







 



